Per Curiam. Appellant Tommy Wayne Jones, by and through his attorney Larry R. Froelich, has filed a motion to reconsider out per curiam order of May 1, 2003, which we deny. See Jones v. State, 353 Ark. 121, 111 S.W.3d 853 (per curiam). In his alternative motion for belated appeal, Mr. Froelich states that the record was tendered late due to a mistake on his part and accepts full responsibility.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Corbin, J., not participating.